Citation Nr: 0519129	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a neck 
trauma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for angina.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The appellant served on active duty from June 1956 to 
September 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In a February 2000 rating decision, the RO, in essence, 
denied service for post-traumatic stress disorder (PTSD), a 
low back disorder, peripheral neuropathy, and angina.  In 
March 2000, the appellant filed a notice of disagreement 
(NOD) with the denial of service connection for PTSD.  The RO 
issued the appellant a Statement of the Case (SOC), and the 
appellant perfected his appeal by timely filing a VA Form 9 
in July 2000.  

In an April 20, 2002, rating decision, the RO denied service 
connection for residuals of neck trauma.  In an April 22, 
2002, rating decision, the RO, in essence, denied service for 
PTSD, a low back disorder, peripheral neuropathy, and angina.  
The appellant timely perfected an appeal of these 
determinations to the Board.  

In November 2003, the Board remanded the appeal for further 
development.  The Board notes that the issue of service 
connection for angina was not a part of that remand; however, 
the Board observes that the issue is still a part of the 
current appeal.  In this regard, the Board notes that 
additional pertinent evidence has been added to the record 
since the issuance of the July 2002 Supplemental Statement of 
the Case (SSOC).  The Board observes, however, that the 
additional evidence essentially duplicates evidence that was 
previously of record and discussed in the June 2002 SOC and 
July 2002 SSOC.  Thus, a remand for the issuance of a SSOC to 
address the additional evidence is not warranted.  38 C.F.R. 
§ 19.37(a) (2004).  

In light of the above, the issues are as listed on the title 
page.



FINDINGS OF FACT

1.  The appellant does not currently have PTSD.  

2.  The residuals of a neck trauma did not originate in 
service or within one year thereafter and are not related to 
any incident of service.

3.  A low back disorder did not originate in service or 
within one year thereafter and is not related to any incident 
of service.

4.  Peripheral neuropathy did not originate in service or 
within one year thereafter and is not related to any incident 
of service.

5.  Angina did not originate in service or within one year 
thereafter and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  The residuals of a neck trauma were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Angina was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate his 
claims.  In April and July 2001 letters, VA informed the 
appellant of the information and evidence necessary to 
substantiate his claims for service connection.  In addition, 
VA provided the appellant with a copy of the appealed 
February 2000 and both April 2002 rating decisions, March 
2000 and June 2002 SOCs, and numerous SSOCs.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the appellant was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the appellant of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the April and July 2001 
letters, VA informed the appellant that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the appellant to inform VA of any 
additional information or evidence relevant to his claims.  
Lastly, VA informed the appellant that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claims.  Thus, the Board finds that 
the appellant was informed of the evidence he was responsible 
for submitting and the evidence VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that the appellant was informed that he 
could submit any records in his possession relevant to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's limited service records, post-service VA and non-
VA medical records, and statements made by and on behalf of 
the appellant in support of his claims.  The Board observes 
that all available private medical records have been obtained 
and associated with the record.  Additionally, in light of 
the Board's finding that the appellant does not currently 
have PTSD, the Board concludes that VA will discontinue 
providing assistance in obtaining evidence because the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate this 
claim.  See 38 C.F.R. § 3.159(d).  

The Board notes that the appellant's service medical records 
are not of record.  In this regard, the Board observes that, 
in cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the appellant 
in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The record reflects that the RO made numerous 
requests to the National Personnel Records Center (NPRC) for 
the appellant's service medical records.  The appellant was 
notified of the unsuccessful attempts and provided him with 
an opportunity to submit any service medical records in his 
possession.  NPRC has responded that there are no service 
medical records for the appellant.  Thus, the Board observes 
that the appellant's service medical records are not 
available.  

In addition, the Board notes the appellant's contentions that 
maintenance records for an ejection seat should be obtained, 
as they will show that it malfunctioned during the time 
period in question.  The Board observes, however, that even 
if such records exist and show that there was a malfunction, 
the evidence would not establish that he was actually 
injured.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the February 2000 rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the appellant 
the April 2001 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claim on 
April 22, 2002.  Under the circumstances in this case, the 
Board finds that the appellant has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the appellant.  See Bernard, 
supra.  




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

If arthritis or angina manifested to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Post-Traumatic Stress Disorder

The appellant contends, in essence, that he has PTSD due to a 
training accident, during which an ejection seat 
malfunctioned, and he lost consciousness and injured his neck 
and low back.  

The Board observes that the criteria for evaluating claims 
for service connection for PTSD were amended in June 1999, 
with the effective date made retroactive to March 7, 1997.  

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to June 18, 1999).  

Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (effective 
from June 18, 1999).  The most notable change is that a 
"clear" diagnosis is no longer required.  However, the 
requirement of credible supporting evidence of a claimed 
stressor did not change.

If the evidence establishes that the appellant engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the appellant's lay testimony alone may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, provided that the claimed in-service stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service.  Id.; see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Based on the appellant's military records, the Board finds 
that he did not engage in combat.  Indeed, the appellant does 
not contend that he engaged in combat.  Additionally, the 
Board observes that the appellant's service medical records 
are unfortunately unavailable and thus do not help to 
corroborate the claimed stressor.  Thus, the appellant must 
provide credible supporting evidence that the claimed in-
service stressor occurred.  The Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the appellant's service records.  38 C.F.R. 
§ 3.304(f); see Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

After a careful review, the Board notes that the record does 
not contain a diagnosis of PTSD.  Thus, the medical evidence 
fails to show that the appellant currently has PTSD.  In this 
regard, the Board observes that, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board acknowledges the appellant's contentions that he 
has PTSD that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Neck Trauma

The appellant contends, in essence, that he has residuals of 
a neck trauma due to an in-service training accident, during 
which an ejection seat malfunctioned and he injured his neck.  

The Board observes that the appellant's service medical 
records are unfortunately unavailable.  As such, the Board is 
unable to verify that the appellant was treated for an in-
service injury to his neck.  Regardless, in an April 1999 
statement the appellant stated that, although he had some 
pain in the neck and lower back, he did not think it was 
serious and did not see the flight surgeon.  Similarly, on 
his May 1999 application for VA benefits, the appellant 
stated that he believes he was seen by the flight surgeon but 
does not remember.  In this regard, the Board observes that 
the service medical records may not even be probative in this 
case.  Furthermore, the appellant's statement indicates that, 
even if he had suffered the alleged in-service injury, the 
injury was likely acute in nature and not severe.

The appellant has not otherwise provided credible evidence 
that he suffered an injury to his neck in service.  In this 
regard, the Board observes that [redacted], the appellant's 
roommate in service, stated in a letter to the appellant that 
he does not remember anything about ejection seat training.  
Mr. [redacted] adds that the appellant must have broken the 
ejection seat and thus he and the others did not have to 
complete the training.  He then states that those days were a 
blur and apologizes for not being able to recall the event.  
The Board notes that Mr. [redacted] seems to acknowledge that 
an ejection seat malfunctioned while the appellant was in it; 
however, the Board points out that Mr. [redacted] states twice 
that he has no recollection of the event.  Thus, the Board 
finds Mr. [redacted] statement to be lacking in probative 
value.  Furthermore, he does not acknowledge that the 
appellant suffered any injuries due to a malfunctioning 
ejection seat.  

The Board notes that the record contains a September 2000 
letter from R. Witkin, MD, to the appellant that essentially 
links the appellant's current neck disability to an ejection 
seat accident in service.  In this regard, the Board observes 
that the United States Court of Appeals for Veterans Claims 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau, supra; Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board also notes that a January 2001 VA treatment note 
reflects that the appellant injured his head and neck in 1957 
in the Air Force when he suffered a concussion.  However, the 
Board observes that this statement appears to merely reflect 
a recordation of historical information relayed by the 
appellant, rather than indicating a medical opinion relating 
his current residuals of a neck trauma to service.  In this 
regard, the Board observes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, as discussed 
above, a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal, supra; Moreau, 
supra; Swann, supra.  

Furthermore, the record fails to show that the appellant's 
residuals of a neck trauma manifested to a compensable degree 
during the one-year presumptive period following discharge.  
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  In this regard, 
the appellant has not submitted any medical records dated 
prior to 1992.

The Board acknowledges the appellant's contentions that he 
incurred an in-service injury to his neck and that his 
residuals of a neck trauma are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

In sum, without an in-service incurrence of injury, service 
connection for the residuals of a neck trauma is not 
warranted.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for residuals of a neck trauma.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Low Back Disorder

The appellant contends, in essence, that he has a low back 
disorder due to an in-service training accident, during which 
an ejection seat malfunctioned and he injured his low back.  

As discussed above, the appellant's service medical records 
are unfortunately unavailable, and the Board is unable to 
verify that the appellant was treated for an in-service 
injury to his low back.  Furthermore, as discussed above, the 
appellant's statement that he does not remember whether he 
was treated in service indicates that the alleged injury was 
likely acute in nature and not severe.

The Board notes that the appellant has not provided credible 
evidence of an in-service injury to his low back.  In this 
regard, the Board again notes that Mr. [redacted] statement 
lacks probative value and fails to acknowledge that the 
appellant suffered any injuries due to a malfunctioning 
ejection seat.  

The Board again notes Dr. Witkin's September 2000 letter to 
the appellant linking the appellant's current low back 
disability to an ejection seat accident in service and 
observes that it is of no probative value.  See Reonal, 
supra; Moreau, supra; Swann, supra.  Likewise, the Board 
notes that the January 2001 VA treatment note indicating that 
the appellant incurred an injury in 1957 in the Air Force is 
of no probative value.  See Reonal, supra; Moreau, supra; 
Swann, supra.  Without an in-service incurrence of injury, 
service connection is not warranted.  

Furthermore, the record fails to show that the appellant's 
low back disorder manifested to a compensable degree during 
the one-year presumptive period following discharge.  38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  In this regard, the 
appellant has not submitted any medical records dated prior 
to 1992.  

The Board acknowledges the appellant's contention that he 
incurred an in-service injury to his low back and that his 
low back disorder is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Peripheral Neuropathy

The appellant contends, in essence, that he has peripheral 
neuropathy due to an in-service training accident, during 
which an ejection seat malfunctioned and he injured his neck 
and low back.  On his May 1999 application for VA benefits, 
the appellant stated that his peripheral neuropathy began in 
June 1993.

As above, the appellant's service medical records are 
unfortunately unavailable, and the Board is unable to verify 
that the appellant was treated for an in-service injury to 
his neck or low back.  Furthermore, as above, the record 
contains no competent or credible evidence that the veteran 
incurred an injury in service.  Without an in-service 
incurrence of injury, service connection is not warranted.  

Furthermore, the record fails to show that the appellant's 
peripheral neuropathy manifested to a compensable degree 
during the one-year presumptive period following discharge.  
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  In this regard, 
the appellant has not submitted any medical records dated 
prior to 1992.  Moreover, the appellant dated the onset of 
his peripheral neuropathy to 1993, which is over 35 years 
after separation from service.  

The Board acknowledges the appellant's contention that he 
incurred an in-service injury to his neck and low back and 
that his peripheral neuropathy is related to that in-service 
injury.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Angina

The appellant contends, in essence, that he has angina that 
was incurred in or aggravated by in service.  On his May 1999 
application for VA benefits, the appellant stated that his 
angina began in 1983.

Initially, the Board again notes that the appellant's service 
medical records are unfortunately unavailable, and thus the 
Board is unable to verify that the appellant complained of or 
was treated for angina in service.  

After a careful review of the record, the Board observes that 
the appellant has not submitted competent medical evidence 
linking his angina to service.  Moreover, the appellant dated 
the onset of his angina to 1983, which is over 30 years after 
separation from discharge.  In addition, the appellant has 
not submitted any medical records dated prior to 1992.  In 
this regard, the record fails to show that the appellant's 
angina manifested to a compensable degree during the one-year 
presumptive period following discharge.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  

The Board acknowledges the appellant's contention that his 
angina is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for angina.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for the residuals of a neck trauma is 
denied.

Service connection for a low back disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for angina is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


